number release date date date org address certified mail - return receipt requested dear commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax uil we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely vicki l hansen acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org legend org organization name state state manager g co-3 directors co-4 co-5 xx date address address city city county county cpa cpa group manger group revenue_agent revenue_agent co-6 co-7 ra-1 ra-2 ra-3 2d motto motto ra companies dir-1 dir-2 co-1 co-2 explanation of items issued with the day letter on december 20xx was revised and updated to take into consideration and address the written position provided by the organization dated december 20xx and received on february 20xx as well as issues highlighted by the representative during the unagreed conference with the group manager on february 20xx revocation issue does the organization satisfy the operational_test for a tax exempt_organization per sec_501 as described in sec_501 is there inurement or private benefit to officers and or directors facts org org was granted a charter from the co-1 on september 20xx org filed its articles of incorporation with the secretary of state of state it was registered with the effective date of 20xx the articles of incorporation dated and signed on 20xx stated its purpose as restaurant bar society club it is a fraternal_organization no part of its net_earnings of the organization shall inure to the benefit of or be in a letter written to the internal_revenue_service irs with its application_for exemption organization stated that the articles of incorporation was amended to include a b distributable to its members trustees officers or other private persons except for reasonable_compensation for services rendered c to influence legislation it shall not participate or intervene in any political campaign no substantial part of the activities shall be the carrying on or propaganda or attempting upon dissolution assets shall be distributed for one or more exempt purposes per irc d by-laws revised on august 20xx stated that the object of the organization to be department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer org year period ended 20xx12 to promote the social and moral welfare of its members to encourage human and spiritual values of life to cooperate in all charitable and civic appeals to provide through co-1 a practical means to form meaningful friendships altruistic a b c d services and to build better communities e f make possible the promotion of goodwill and community concern for others g to promote educational for its members their family and community to promote true patriotism to our country and to be a loyal motto to cooperate in creating and maintaining sound public opinion and high standards which by-laws further stated the following a chartered club shall hold regularly scheduled meetings not less than one each month on such day and at such place as shall be determined by the trustees for the transaction of business if a club’s regular meeting falls on a legal_holiday or eve thereof the trustees may reschedule the meeting for another day during the affected week or cancel the meeting provided not more than two regular meetings are cancelled during any given year a chartered club may hold such other meetings as the officers or members may desire and may call special meetings subject_to the call of the president no business shall be transacted at special meeting except that for which such meeting has been called a quorum of at least ten members must be present at a meeting in order to transact business article iv states that a chartered club shall hold its annual meeting and election of officers and trustees not earlier than the first week in november and not later than the second week in december the officers shall serve for one year or until their successors are duly elected by a plurality vote applicants for membership shall be at least years of age and of good moral character applications must be investigated by the secretary and investigating committee before article vi on membership in clubs state the following application shall be received in writing signed by the applicant and by a member of the org in good standing who recommends the applicant and shall give the applicants name age residence occupation and such other information as the chartered club may prescribe being balloted on in accordance with the balloting procedures for each chartered club the initiation fees for membership shall accompany each application should a candidate for membership neglect or refuse to appear for initiation within the period of ninety days after having been properly notified of election the amount_paid for the person’s proposition shall be forfeited to the org and to the home org participate in the activities of the org the trustees of said org shall review semiannually the active members shall maintain regular attendance at meetings and shall actively department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org attendance and activity participation record of each member each org shall prescribe a remedy for members who are not in compliance with this sec_3 member transfers from other motto org are allowed per capita tax all members shall pay dues annually as set by the subordinate org initiation a new member processing fee ie initiation fee will be charged to each new food services lunch and dinner for members entertainment music computer games trivial pursuit will be conducted some copy of l-1024 application_for tax exemption stated its planned activities as follows of the equipment will require pay coins to operate participants will be selected in accordance with the by-laws of the local and co-2 charitable activities such as scholarship parties for christmas and halloween for the community children and other community based activities will be sponsored by the officers of organization with participation by members at large qualifications for membership must be an adult a person of honorable character and in good health of sound mind annual membership dues is dollar_figure see article iv of by-laws the annual membership fee has been lowered to dollar_figure as stated by dir-1 during initial interview he subsequently qualified this statement that the fees were waived for the membership drive in 20xx org was granted tax exemption per sec_501 as described in sec_501 with a letter dated 20xx sample review of the minutes of meetings from 20xx through 20xx are as follows 20xx - no specific date - discussed having a management company run the day to day operations of the mottos discussed location at address in city state for a hall lodge rent to be around -dollar_figure discussed changing meetings from monthly to quarterly to encourage more members to participate discussed terms of agreement proposal from co-3 to use them to manage day to day operations with state agencies employees travel etc co-4 out of city state will be primary operator of all lottery terminals 20xx - members meeting a flop new members are not willing to pay the dollar_figure to join home org suggested some type of membership rally required all new members to be accompanied by an old member in order to join mottos 20xx - discussed lowering dues to dollar_figure to encourage new members june meeting only had people attend department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org 20xx - scholarship winners will be awarded dollar_figure in installments of dollar_figure to prevent student from spending all the money in one semester 20xx - none showed up for august meeting will try again in october 20xx - no october meeting 20xx - no meeting people showed up 20xx -talked about membership drive in the spring discussed buying better chairs for games the are only lasting months or so 20xx - no meeting no people cold and slick outside mottos org sign is posted on the side of the open sign posted on the side of the level of the building there is a for members sign posted at the door or at the window there is a buzzer to enter the building the entrance room is surrounded by video lottery machines vlm along the walls noted the following during the inspection of the facility located at address city state a b c d e f g vlm’s are located there is an enclosed room for an atm machine there is a monitor screen for the surveillance cameras facing outside and inside where the floor level of the building during interview with dir-1 he provided the following statements a b c hours of operation are 7am-3 30am mon-saturday and 1pm-3 30am on sundays open days a week there are shifts of employees to operate the facility only employee is needed per there is no volunteer labor the facility is open to members only guests have to be accompanied by a member and have to apply for membership applicants provide their names and address on a log book of members there is no application form to complete employee receives and approves the application officers do not review the approval d e f g h process approved member is not formally presented at the quarterly meeting j k there is no logbook of members entering the facility on a daily basis employees check for membership upon entrance at the facility review of the logbook of members showed their names and address department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer year period ended 20xx12 org requirement to be a member i sec_21 years old and of good character members are required to pay their annual dues attend meetings and must be active with applicant is issued a membership card with a duplicate card kept on the premises membership is currently dollar_figure year the membership fee was waived in 20xx for the org operates vlms at the facility it own sec_3 and owned by co-4 org provides free drinks and coffee to members it serves snacks and sandwiches the games are computerized and liked to the database of state lottery commission org has a contract with co-3 co-3 to manage the day to day operation of the vim m n membership drive oo p the organization q r s t facility for dollar_figure week or dollar_figure year it is owned by ra-1 husband of dir-2- incorporator co-3 provides the following services a b c d e f u the facility is equipped and ready for use co-6 co-5 is owned by ra-1 husband of dir-2-president and incorporator takes care of security systems such as camera etc handles the correspondences with the state agencies maintenance and equipment repairs hiring and firing of employees problems with memberships cash_flow with regards to pay off of jackpot prizes it is compliant with the state lottery commission and co-5 leases the building facility to org for dollar_figure month the rate was based on the fact that reviewed copies of two lease contracts with co-5 a lease contract dated 20xk location of property leased - address city state landlord - co-5 tenant - mottos org rental rate of dollar_figure month or dollar_figure year electric gas water and trash is responsibility of tenant term of lease - years from 20xx through 20xx b lease contract dated location of property leased - address city state landlord - co-5 tenant - mottos org rental rate - dollar_figure month water gas electric is responsibility of tenant term of lease - years from january 20xx through january 20xx contract signed by tenant on 20xx i ii iii iv v i ii iii iv vv vi dir-1 made statements relating to the rental or lease value of property located at address city state from co-5 in a letter received on 20xx j have spent quite some time trying to locate a comparison commercial property that is zoned properly to meet state requirements i cannot find any that have sold in county however department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org property sold approximately years ago in the adjoining county for dollar_figure for about dollar_figure sq ft i have enclosed a business card of a real_estate agent who has helped me try to find comparisons to verify the statement made by dir-1 on the reasonableness of the dollar_figure month lease value of property in city state a research of current properties on the market on the internet was made on 20xx google search showed a commercial property on sale as follows location of property for sale address city state in town city limits map showed it i sec_4 blocks away from address city state which is the current property leased by taxpayer sale price dollar_figure type of property commercial retail size big_number sq ft other description of property -3 level building w partial unfinished basement -additional 41x160 vacant lot for extra parking -second floor heated with space heater and offer sec_3 large rooms and bathroom realtor co-7 mls id using the website’s loan calculator amount various combinations of down payments and interest rates and loan terms are estimated as follows a b c dollar_figure month assuming rate years w dollar_figure down pymnt dollar_figure month pincite interest rate years w dollar_figure down payment dollar_figure month pincite interest rate years w dollar_figure down payment on xx research and telep hone call with county assessor’s office revealed the following information property address city state owner ra-2 ra-3 assessment dollar_figure to veri issued to a sample of members and employees the sample of members were selected at random from a b membership list provided by dir-1 copies of form w-2gs issued to winners of video lottery machines dollar_figure is strictly for_the_use_of members verification letters were sample of current and former employees were selected at random from a copies of form w-2’s department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org were returned by the post office as undeliverable members and employees responded for a total of responses revd in writing or over verification letters issued to members and employees total a b the telephone c did not respond to the verification letters nine members who responded provided the following information members stated they are members but provided the following a b c d e they did not submit an application form they were not interviewed for membership they did not attend any meeting or other activity they did not pay membership fees their purpose in joining the organization were to play the keno and to have fun individuals who were listed as members or issued a form w-2g stated they were not members a b c d p o e a respondents stated they did not submit an application form they were not interviewed for membership they did not attend any meeting or other activity they did not pay membership fees employees responded they provided the following information there was no sign in sheet to enter the facility they check for the membership card the membership card is required to use the facility or play the machines they did not approve an application form they just ask the non members to fill out a of the respondents who claim to be members simply completed a membership cards they are not aware of membership or entrance fees organization provided free drinks and snacks but charge dollar_figure for sandwiches or pizza they are not aware of any meeting held at the facility membership card e f g the responses from the membership list and employees provided the following information but did not submit application form nor paid a membership fee nor attended a membership meeting nor attended a meeting of the respondents denied being members of the organization of the respondents did not did not file an application form nor paid membership fee all the employees who responded checked the membership cards department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpaye org they do not receive and approve the application forms this is contrary to what dir-1 stated during the initial interview that employees receive and approve the application forms based upon the above responses the organization considers anybody to be a member as long as they fill out a membership card or a sign in sheet they do not require any application form membership fees or participation in any organization meeting or activity the filling out of membership card appears to be a disguise to require membership as opposed to having the facility open to the public a summary of the response provided by the members and employees are as follows are you a member submit an interviewed attend paid purpose application meeting memb fee of member no n a n a yes no no yes no no no yes no no no no no no no card no no n a no no no no no no no no no no no no no no no no no no no no no to play video games _did not join just stopped in on way home she did not apply keno not aware she is a member did not join played the machine 1x ice tea something to do for fun employees was there a how did is facility meetings current or former job title membership youcheck for members at the facility sign sheet membership only clerk no memb card yes no cashier host no card obtain card no they have membership cards but no application form at the facility employees do not approve the application since there is none at the facility they require players to have a membership card or fill out one the limited video lottery act of state provided that no licensed video lottery retailer to have on the premises for which the license was issued more than video lottery terminals except that a department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org fraternal society or veteran’s organization that is exempt from federal_income_tax under sec_501 or a domestic fraternal society that exempt under sec_501 or a veteran’s organization that is exempt under sec_501 tax exempt status allows organization to operate up to video lottery machines an unagreed day letter was issued on december 20xx organization did not respond to the notice after organization defaulted the case was processed to mandatory review for issuance of a day letter while the unagreed_case was in mandatory review organization contacted the group manager group manager indicating that they have decided to agree with the proposed revocation upon advise of an accountant they consulted per organization’s change in position case was returned to the group for processing of case as agreed revocation and to secure a converted f-1120 returns from time of revocation to current periods a signed f-6018 was secured on 20xx signifying organization’s agreement to the proposed revocation converted f-1120 returns for 20xx 20xx and 20xx were secured from organization and received on 20xx on 20xx organization requested to consult an attorney on the proposed revocation organization was able to consult an attorney on 20xx but could not afford the fee organization was not able to decide on the proposed revocation until after their officers meeting at the end of november 20xx representative on 20xx stated that organization would like to avail of an unagreed conference with group manager written protest letter from organization dated 20xx was received by the irs office on 20xx law sec_501 exemption from tax on corporations certain trusts etc c domestic_fraternal_societies orders or associations operating_under_the_lodge_system c a the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and c b which do not provide for the payment of life sick accident or other_benefits final-reg tax-regs sec_1_501_c_10_-1 certain fraternal beneficiary societies sec_1_501_c_10_-1 certain fraternal beneficiary societies department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org a for taxable years beginning after date an organization will qualify for exemption under sec_501 if it - is a domestic fraternal beneficiary society order or association described in sec_501 and the regulations thereunder except that it does not provide for the payment of life sick accident or other_benefits to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes any organization described in sec_501 such as for example a national college fraternity is not described in sec_501 and this section reg sec_1_501_c_10_-1 sec_501 exemption from tax on corporations certain trusts etc c fraternal beneficiary societies orders or associations - c a operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and c b providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents regs sec_1_501_c_8_-1 fraternal beneficiary societies sec_1_501_c_8_-1 fraternal beneficiary societies a a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carryirig on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like in order to be exempt it is also necessary that the society have an established system for the payment to its members or their dependents of life sick accident or other_benefits revrul_81_117 1981_1_cb_346 sec_501 --exemption from tax on corporations certain trusts etc fraternal beneficiary society separate support organization -- an organization that does not conduct any fraternal activities or operate under the lodge_system but does operate exclusively for the benefit of members of certain related domestic_fraternal_societies operating_under_the_lodge_system does not qualify for exemption under sec_501 of the code fraternal order of civitans of america formerly north akron civitan club tax_court of the united_states petitioner v commissioner of internal revenue respondent department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer org year period ended 20xx12 docket no promulgated date exemption- sec_101 - fraternal beneficiary order- operating under the lodge system- benefit payments to members of their dependents - an organization having a membership which lacks a common bond carrying on no activities which further its written purposes or promote a common object associating with no other similar organization or ‘parent organization‘ and providing death_benefits to any named beneficiary of only one class of members is not a fraternal beneficiary order operating_under_the_lodge_system and providing benefits to members or their dependents within the meaning of sec_101 of the internal_revenue_code district_court e d missouri eastern division western funeral benefit ass'n ve hellmich collector of internal revenue date judge davis is cited in part and made a determination of the following the issue therefore becomes first is the plaintiff a fraternal beneficiary society order or association operating_under_the_lodge_system or is the plaintiff a fraternal beneficiary society order or association operating for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system there seems to be no question in the case but that plaintiff itself does not operate under the lodge_system the clause ‘fraternal beneficiary society order or association operating under the lodge system‘ means that whatever the nature of the organization it must_ be operated as a lodge in order for the exemption to attach by the ‘lodge system‘ is generally understood an organization which holds regular meetings at a designated place adopts a representative form of government and performs its work according to a ritual the plaintiff in order to bring itself within the statute was obliged to establish the fact that it did so operate and this it does not seem to have done b t a wl b t a appeal of philadelphia reading relief association united_states board_of_tax_appeals docket no decided date the court case determined that an association not organized for fraternal purposes having neither lodges ritual ceremonial or regalia owing no allegiance to any other authority or jurisdiction and whose members are engaged in numerous and diverse vocations though employees of a common employer is not a fraternal beneficiary association operating_under_the_lodge_system and therefore is not exempt from taxation under the provisions of subdivision of section of the revenue act of judge arundell cited in part and made a determination that opinion perhaps the leading judicial pronouncement as to what constitutes a ‘fraternal beneficiary association’ is found in the case of national union v marlow fed where judge thayer in speaking for the united_states circuit_court of appeals eighth circuit and in disposing of the question as to whether the plaintiff was a fraternal beneficiary association and therefore exempt from the missouri insurance laws stated as follows department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org we must accordingly assume that the words ‘fraternal-beneficial’ were used in their ordinary sense-to designate an association or society that is engaged in some work that is of a fraternal and beneficial character according to this view a fraternal-beneficial society within the purview of the missouri statute would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in unison to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term ‘fraternal’ can properly be applied to such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged it is a well-known fact that there are at the present time many voluntary or incorporated societies which are made up exclusively of persons who are engaged in the same avocation as a general_rule such associations have been formed for the purpose of promoting the social moral and intellectual welfare of the members of such associations and their families as well as for advancing their interests in other ways and in other respects in dealing with cases coming under section of the revenue act of the character of the organization must be judged by its articles of incorporation constitution and by-laws or by what other instrument it is governed corley v travelers' protective association supra berry v knights templars’ masons' life indemnity co supra search the petitioner's governing regulations as we may it is the only instrument which has been offered to us we are unable to discover even in a remote degree a single fraternalistic feature in its organization it is entirely without any social features its membership is made up of individuals whose vocations are as numerous and diverse as the classifications of employment of a great railway system the section hand the freight hustler the brakeman the conductor in charge of a fast trans-continental train the locomotive engineer the train dispatcher the clerk in the office all are entitled to membership in the association for the mere asking expressed in written application provided no disability exists and yet none of these look to the petitioner for any betterment in social and laboring conditions there is no fraternal object which moves them to seek membership in the association but rather the motive is mercenary the petitioner has neither lodges rituals ceremonial or regalia and it owes no allegiance to any other authority or jurisdiction it is not a ‘fraternal beneficiary association’ operating_under_the_lodge_system within the meaning of section of the revenue act of and therefore is not entitled to exemption under the provisions of that section judgment for the commissioner_tax_court of the united_states polish army veterans post petitioner vv commissioner of internal revenue respondent polish army veterans post home association petitioner commissioner of internal revenue respondent v docket nos filed date in our opinion the post has not established that it was exempt under the above paragraph to qualify for the exemption an organization must be fraternal 19_tc_240 philadelphia reading relief association 4_bta_713 here only the active members comprising less than per cent of the total membership of the post had a common tie they of course had the bond of having formerly served in the polish army but approximately per cent of the total membership of the post were social members who were not ex- members of the polish armed_forces and who so far as the record discloses had nothing in common with the active members or with each other an organization cannot be classes as fraternal where the only common bond between the majority of the members is their membership in that organization fraternal order of civitans of america philadelphia reading relief association both supra taxpayer’s position department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org dir-1 was informed and the organization will review the proposed revocation and will consult a professional on the matter the original position of the organization prior to the issuance of day letter includes -the video lottery machine facility located at city state is strictly for member’s use only -the facility is for the members to achieve their goals -the lease rate paid for the facility is at market rate organization’s written unagreed position dated 20xx was received on 20xx and signed by dir-2 it stated the following positions the mottos org wishes to dispute the facts in which you have deemed or organization to be in non-compliance with our 501c we dispute the valuation of the lease it is our position that the calculations used by the internal revenue to arrive at a fair lease value were inaccurate when comparing a location of this kind it cannot be measured to other properties in that city but must be compared like licensed real_estate in the entire state of state we can provide a current appraisal at your request it is our contention that the survey taken of our members was unfair in that those member sec_2 were more apt to answer the survey incorrectly or not answer at all due to legalized gambling being new to state unfortunately some members still believe it to be prohibited in this state the high number of non responders to your survey reflects this enigma it is our contention that no inurments have taken place within our organization we understand that a party is permitted to be reimbursed for a service provided we contend that the fees paid to co-3 are reasonable_compensation for the amount of service provided the lesser offenses that you mention in your letter have been corrected and we continue to strive to correct mistakes made by officers and members new to the workings of a non-profit organization we continue to help the community in many ways including a yearly college scholarship that to date has allowed students college education that they otherwise could not afford based on these disputes we respectfully ask the irs to continue to allow us our c privileges we will continue to strive to comply with all c requirements and will meet all the standards that are required by the irs we would ask that you continue to monitor us and re- review our records at a future point to verify our determination we look forward to our phone conversation scheduled for thursday february pincite am department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org an unagreed conference with group manager was held on february 20xx via teleconference present were cpa and poa dir-1 officer group manager and revenue_agent cpa highlighted the following positions taken by the organization valuation one of the basis used in valuation was the assessment by the county he indicated that they are usually of deemed market_value valuation should be based on an appraisal to be done by a licensed local appraiser organization will submit an appraisal within days for their appeal - charitable_contribution organization’s dollar_figure scholarship fund is more significant if computed on the basis of net_revenues and not gross revenues meetings organization changed its by-laws to require quarterly meeting vs monthly meetings they also intend to provide substantiation that members attended the meetings membership sample of survey is not a good representation of its membership members are usually hesitant to respond to the irs membership participation by its members in its activities organization will provide substantiation for government's position explanation of items issued with the day letter on december 20xx was revised and updated to take into consideration and address the written position provided by the organization dated december 20xx and received on february 20xx as well as issues highlighted by the representative during the unagreed conference with the group manager on february 20xx examination of the f-990 return of org for year ending 20xx showed that it did not engage in activities as prescribed for its tax exemption per sec_501 as described in sec_501 for the following it failed to hold monthly meetings and cancel no more than monthly meetings in a year a sec_1 prescribed in its bylaws and more importantly there is no evidence of any organization meeting held or charitable activity where there was significant attendance by its members it does not appear that there was an active_participation by so called members at organization’s activity outside of playing the video lottery machines either in its monthly meetings or any charitable or civic activity please note that organization provided copies of membership cards it issued in it therefore failed to operate as a lodge_system as 20xx with a total number of at least department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org in 20xx there were notes for dates where none showed up for 20xx and it did not record the names of officers or members who attended the meetings where and required by sec_501 and sec_501 and as supported by the court case of 2_f2d_367 aftr a review of the minutes indicated that it may have held five meetings in 20xx it stated that there was no meeting in 20xx as none showed up and there was no meeting on 20xx a sec_3 people showed up no october meeting for 20xx bylaws required that it hold a monthly meeting and that no more than meetings be cancelled in a given year b when the meetings were held at this point it cannot be ascertained whether these minutes are simply notes of discussions between a handful of the officers or a regular organization meeting however it appears that organization did not meet the required people to comprise a quorum to transact business as required by the bylaws these minutes of the meetings therefore do not meet the requirement as a bonafide meeting per its bylaws c there is no evidence that any of the members attended the so called meetings other than the officers and organizers who happen to be same individuals who were contracted to manager the organization therefore there is no significant and meaningful fraternal activity undertaken by the organization and its members d attending an organization meeting nor participated in any organization activity other than play the video lottery machine e sample of employees who responded to a questionnaire stated that they are not aware of any organization meeting held at the place this is not supportive of the statement made by zachary jones officer that the meetings were held at the facility located at address city state verification letters were sent to a sample of members all of respondents denied org failed to establish bonafide members with a common calling common bond or avocation as required by sec_501 and sec_501 and supported by the court cases of philadelphia reading relief association 4_bta_713 wl polish army veterans post v commissioner of internal revenue and 19_tc_240 audit procedures performed showed that the actual membership to the organization is open to any individual who would like to play the video lottery machine and fills out a membership card it does not require the filing of an application form that was to be reviewed by the officers of the organization nor the payment of dues or application fees as noted earlier there was no evidence of participation by any of the members with operation or manager of organization’s activities or attendance in meetings as required by its bylaws org has completely ignored its own rules for membership as stated in its by-laws organization’s failure to implement its by-laws gives and appearance that they were adopted in form but not in substance to obtain tax exempt status department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org this position is supported by the responses from the verification of membership which also contradicted the oral testimony of the officer as far as membership rules and requirements org failed to adopt a representative form of government by failing to hold a meeting and election of officers from the time of its incorporation in 20xx review of the minutes of the board meetings failed to establish ever holding such elections it therefore failed to operate under a lodge_system as required by sec_501 and sec_501 as supported by the court case of 2_f2d_367 aftr org’s main activity is operating as a retailer of video lottery machines at the facility located at address city state contrary to statements made by the officer the video lottery machine facility is being operated as a for profit entity by being open to the public by virtue of gaining status as a tax exempt_organization as a fraternal_organization per sec_501 it was able to operate video lottery machines as opposed to a for profit business with a limit of operating with video lottery machines its membership requirement to use the facility is merely a disguise as all it takes is to fill out a membership card to enter there is no requirement for the organization or its officers to review or approve the membership application as there is no need to submit an application form there is no need to pay a membership fee nor participate in the organization’s activities nor attend organization meetings in other words even with all the notices and signs that the video lottery machine facility is for members only virtually anybody can enter and use the organization facility to play the video lottery machine in all practical purposes organization has not operated in a different manner with a for profit business a determination is therefore made that org failed to satisfy the requirements of its tax exemption as a fraternal lodge per sec_501 as described in sec_501 org is operating as a shell organization the operation of its main activity which is the video retail facility was subcontracted to a for profit entity named co-3 co-3 co-3 is owned co owned by dir-2 who is the founder and officer of the organization co-3 takes care of the full operation of the video lottery machine retail facility a determination is therefore made that org failed to operate and satisfy the requirements of its tax exemption as a fraternal_organization per sec_501 as described in sec_501 org has set up a scholarship fund for dollar_figure with city high school however this is not sufficient to satisfy the charitable or worthy cause in light of the following e members or officers of org are not involved in the scholarship program such as selection of awardees etc it merely provides a dollar_figure check on an annual basis the key is that there is no significant membership or organization participation in this activity department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx12 name of taxpayer org dollar_figure represents of gross revenues of dollar_figure or of net_proceeds of dollar_figure f be of insignificant amount in terms of its gross revenues the lack of participation by the membership in the activity fails to show that it is a fraternal_organization as cited in the court case of philadelphia reading relief association bta wl it cited that a fraternal_organization is ‘ one whose members having adopted the same or a very similar calling avocation or profession are working in unison to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause it is determined to internet research on the commercial property value in city state showed that the dollar_figure monthly lease with co-5 is more than 2x the market_value since dir-2 is a related_party and has a direct or indirect ownership in co-s it appears that there is inurement or private benefit which is prohibited for tax exempt_organizations per sec_501 as described by sec_501 co-7 offered a listing on the internet on 20xx a commercial property located just blocks away from org’s current leased property it was offered for sale for dollar_figure it ha sec_3 full floors as compared to org’s leased space limited to the first floor the website mortgage calculator estimated monthly payment of dollar_figure month with assumption of interest rate and dollar_figure down payment for years with dollar_figure down payment the internet mortgage calculator estimates a dollar_figure monthly payment another basis for making a determination that the dollar_figure monhly lease with co-5 is more than fair_market_value is the property_tax assessment by the county assessor’s office at dollar_figure using the internet website loan calculator on co-7 using dollar_figure more than double the county assessment value years w dollar_figure down assuming interest rate the monthly payment is dollar_figure this is a conservative estimate using double the price of the county assessment and pincite interest rate based upon this finding it appears that the monthly lease rate of the organization for dollar_figure month is more than 2-3x market rate leasing the first floor of the building not including the floor this means that org ‘s dollar_figure month is close to 3x the mortgage on the much larger facility in its vicinity in addition please note that organization is only therefore the lease value on the property for dollar_figure month is determined to be excess of its market_value and not reasonable also it is interesting to note that org executed the original lease agreement with co-5 on 20xx for dollar_figure month for a year period starting on 20xx through 20xx however this contract was superseded by another contract sometime in december 20xx which raised the monthly rent to dollar_figure department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer org year period ended 20xx12 also another factor which indicates that the dollar_figure monthly lease is in excess of market_value is based on the fact that co-5 does not own the property it leases county records showed that the owner is ra-2 ra-3 it means that org is paying co- sec_5 to lease the property from the real owner it means two layers of rental fee since dir-2 who is the founder and current president of the org is a direct or indirect owner of co-5 related_party there appears to be inurement of net_earnings of the organization to insiders or related parties and is not devoted to the benefit of the members this warrants the recommendation to revoke org’s tax exemption per sec_501 as described in c the inurement and private benefit to related_party is also a clear violation of its organizational document that was submitted to the internal_revenue_service when it applied for tax exemption which stated that no part of its earnings_of the organization shall inure to the benefit of or be distributable to its members trustee officers or other private persons except for reasonable_compensation for services rendered based on the above it is government’s position that the tax exempt status of org be revoked effective 20xx government’s response to organization’s position and dispute of facts on proposed revocation are as follows taxpayer’s ist position we dispute the valuation of the lease it is our position that the calculations used by the internal revenue to arrive at a fair lease value were inaccurate when comparing a location of this kind it cannot be measured to other properties in that city but must be compared like licensed real_estate in the entire state of state we can provide a current appraisal at your request government’s response as the saying goes in the real_estate market location location location there is no better comparison to a real_property market_value than one that is located in the same city business district that i sec_4 blocks away from the facility being leased by the organization taxpayer’ sec_2nd position it is our contention that the survey taken of our members was unfair in that those members were more apt to answer the survey incorrectly or not answer at all due to legalized gambling being new to state unfortunately some members still believe it to be prohibited in this state the high number of non responders to your survey reflects this enigma government’s response department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer form 886-a org year period ended 20xx12 the sample of members surveyed was taken from a list provided by the organization and video lottery winners who were issued form w-2g’s therefore there is no basis to the position as the survey of membership being unfair also with part of the sample taken from the video lottery winners who were issued form w-2g’s by the organization how can they fear or believe that gambling is prohibited in fact this position taken by the taxpayer is further evidence that the organization failed to operate as a fraternal_organization with members who have a common calling and engaged in fraternal activities fraternal activities they would have known that the organization will not engage in an illegal gambling activity and that they should all be proud to convey its activities if the organization’s so called members were familiar with and engaged in taxpayer’ sec_3 position it is our contention that no inurments have taken place within our organization we understand that a paid to co-3 are reasonable_compensation for the amount of service provided party is permitted to be reimbursed for a service provided we contend that the fees cpa pointed out during the unagreed conference with group manager that the valuation of the leased facility should be based on an appraisal by a local licensed appraiser in addition he pointed out that the assessment value by the county is usually of deemed value government’s position inurment is evidenced by the excessive rental rate paid_by the organization to co-5 for dollar_figure month when a similar_business facility that i sec_4 blocks away is on the real_estate market that is priced at dollar_figure which converts to a monthly mortgage at dollar_figure month pincite rate with dollar_figure down payment for a year loan with dollar_figure down payment the mortgage would have been dollar_figure month please note that this business office building on the market ha sec_3 full floors as opposed to organization’s leased space limited to the floor of the building therefore the excess monthly lease is way above double the market rate and determined to be excessive and represents an inurement of part of the organization’s profit to the officers who own co-5 taxpayer’ sec_4 position the lesser offenses that you mention in your letter have been corrected and we continue to strive to correct mistakes made by officers and members new to the workings of a non-profit organization we continue to help the community in many ways including a yearly college scholarship that to date has allowed students college education that they otherwise could not department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer org year period ended 20xx12 afford based on these disputes we respectfully ask the irs to continue to allow us our c privileges we will continue to strive to comply with all c requirements and will meet all the standards that are required by the irs we would ask that you continue to monitor us and re- review our records at a future point to verify our determination government’s position taxpayer did not identify or clarify what the lesser offenses it is referring to in its protest letter however failure to satisfy the operational and activity test as a fraternal_organization is no lesser offense per sec_501 additional position taken during the unagreed conference with group manager that organization changed its bylaws from having monthly to quarterly meetings government’s position the facts stated in this f-886-a are based on what organization provided during the examination phase of the f-990 return there was no documentation provided during the examination that the by-law was amended even if the by laws were amended to require a quarterly meeting as opposed to a monthly meeting the important issue is the fact that there was no evidence to show that members attended or participated in these meetings there was no evidence of membership voting to elect officers ete conclusion org inc’s org membership comprise of around individuals who completed a membership card to play its video lottery machines located at address city state there was no record to show any member other than the officers and founders attended meetings take part in its activities outside of playing the video lottery machines members failed to vote on a representative group of officers since the time of incorproation the officers or organization did not review any application form as there was none required to be filed the members were not required to pay membership or application fee the members had nothing in common nor share a common calling nor bond nor a charitable cause or activity to benefit its members organization operated a video lottery game facility that is practically open to the public even though it had signs that it is for members only the above facts showed it failed to satisfy the operational and activity test requirements of its tax exempt status as a fraternal_organization it warrants a recommendation for revocation of its tax exempt status per sec_501 as described in sec_501 for a fraternal_organization org did not operate according to its by-laws as follows a membership process was undertaken by its employees and not by its members and it only it did not recruit select process and approve its members according to its by-laws its department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items _ exhibit form 886-a year period endea 20xx12 name of taxpayer org it waived the payment of quarterly and annual membership dues or pay initiation or it did not hold sufficient number of monthly meetings please note that organization required that the members complete a membership card it also failed to conduct a meeting which included the attendance of its members b application fees c claimed it revised its bylaws to require quarterly meetings instead of monthly meetings however there was no documentation provided during the examination of books_and_records to support this claim d required by the by laws the above facts showed that org failed to operate according to its by-laws and was not operated as a fraternal_organization under the lodge_system it failed the operational and activity test therefore the revocation of its tax exempt status per sec_501 as described in sec_501 for a fraternal_organization is warranted its meetings did not have sufficient number of members and officers in attendance as it did not hold any election of officers on an annual basis organization operated a video lottery game facility that is practically open to the public even though it had signs that it is for members only membership to the organization boils down to the willingness to fill out a membership card which is not even an application to play the video lottery machine and not having to pay a membership due or fee no requirement to attend or participate in its meetings the membership not having to be reviewed or approved by the organization or its officers it operated as and no different from a for profit entity by virtue of its tax exempt status it gained an unfair advantage of being able to operate with video lottery machines as opposed to a for profit video lottery machine operator which is limited by the state law to video lottery machines this unfair advantage translates to more funds available for payment to entities owned by the officers for its lease through co-5 and management_contract with co-3 operating the fraternal lodge as a video lottery machine to the public warrants the revocation if its tax exempt status per sec_501 org’s main and only activity is the retailer of video lottery games the organization subcontracted the operation and management of its video lottery games to co-3 inc co-3 co-3 manages the facility which includes the hiring and firing of employees filing of documents with state and local agencies maintenance of its facilities etc therefore none of the organization’s members or officers is actively engaged in the operation in a significant or meaningful manner co-3 is a for profit entity that is owned by its founders and officers it appears that org is operating as a for profit retailer of video lottery machines for the benefit of its officers and founders rather than as a fraternal_organization warrants the revocation of its tax exempt status per sec_501 as described in sec_501 org’s lease agreement with co-5 for dollar_figure month appears to be 2-3x market rate for a commercial property in city state research of the internet showed a commercial property in the market department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of laxpayer org year period ended 20xx12 which is blocks away from org’s facility priced at dollar_figure it ha sec_3 floors with big_number square feet as compared to org’s facility pincite‘ floor only estimated monthly mortgage payment with dollar_figure down pincite for years is dollar_figure even with additional expenditures to make it compliant for purposes of a video lottery machine operation the monthly lease should not balloon to dollar_figure month since co-5 is directly or indirectly owned by ra-1 husband of dir-2-founder and current president of organization it represents inurement and or private benefit it is a clear indication that net_earnings of the organization are not exclusively devoted to fraternal or charitable purpose and therefore warrants the revocation of its tax exempt status per sec_501 as described in sec_501 the recommendation to revoke the tax exemption status of org per sec_501 as described in sec_501 for a fraternal_organization of org be effective 20xx upon revocation of org’s tax exempt status it will be required to file f-1120 return as a for profit entity the position is supported by the following court cases 19_tc_240 philadelphia reading relief association bta wl 24_tc_891 western funeral benefit association v hellmich f 2d aftr national union v marlow fed department of the treasury - internal_revenue_service form 886-a page
